Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 12-1321

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                      JOSÉ RAFAEL PÉREZ-PÉREZ,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]



                                  Before

                    Torruella, Selya and Lipez,
                          Circuit Judges.



     Luis A. Guzmán Dupont on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Thomas F. Klumper, Assistant United States Attorney,
on brief for appellee.




                             March 15, 2013
            Per Curiam.    Law enforcement officials in Puerto Rico

designed a sting operation to ensnare corrupt police officers who

were providing protection services to drug dealers.              Defendant-

appellant José Rafael Pérez-Pérez was caught in this net.            A jury

convicted   him   on   three   counts   charging   conspiracy,   attempted

distribution of drugs, and possession of a firearm in relation to

a drug-trafficking crime.        See 21 U.S.C. §§ 841(a)(1), 846; 18

U.S.C. § 924(c)(1)(A); see also 18 U.S.C. § 2.

            The appellant now prosecutes a rifle-shot appeal, in

which he challenges the sufficiency of the evidence to support

these convictions.     See Fed. R. Crim. P. 29.     He contends that the

evidence is insufficient for a rational jury to find that he knew

he was going to participate in a drug transaction.               He points

principally to his own testimony — that he only agreed to provide

armed protection to a transaction of diamonds or jewels — in

support of this argument.

            The standard of review applicable to an appellant who

moves for judgment of acquittal pursuant to Rule 29 at the close of

evidence is daunting. We must take the evidence and all reasonable

inferences therefrom in the light most favorable to the government.

United States v. Singh, 222 F.3d 6, 8 (1st Cir. 2000).           As part of

this tamisage, we must assume the credibility of all testimony

favorable to the government. See United States v. Fenton, 367 F.3d

14, 18 (1st Cir. 2004).         Here, moreover, the appellant failed


                                    -2-
properly to renew his motion for judgment of acquittal; thus, an

even higher obstacle looms.     We will reverse his convictions only

if the verdict threatens to work a clear and gross injustice.       See

United States v. Hicks, 575 F.3d 130, 139 (1st Cir. 2009).

            The appellant cannot overcome either standard of review.

Taking the testimony of the government's principal witnesses,

Héctor Cotto-Rivera and Héctor López-Terrón, as true — as we must

— the evidence suffices to permit the jury to find each and every

element of the offenses of conviction beyond a reasonable doubt.

Specifically, the evidence permits the jury to find that the

appellant knew that he was involved in a drug transaction.          The

testimony of the government's witnesses reveals that the appellant

was   specifically   informed   that    he   would   guard   a   cocaine

transaction.    In addition, the video recordings presented by the

government reveal that packages resembling cocaine were within the

direct view of the appellant, who stood in close proximity while

the packages were inspected by the purported drug buyer.         No more

is exigible to reject the appeal.

            We need go no further.      The judgment of the district

court is summarily affirmed.    See 1st Cir. R. 27.0(c).



Affirmed.




                                  -3-